Pee Cubiam.
The judgment of the Appellate Division is affirmed for the reasons stated in its opinion, 50 N. J. Super. 386 (1958). We note our agreement with the plaintiff’s factual contention that the 1915 deed from the Callaghans to Consumer Coal and Ice Company was prepared on the assumption that the grantors owned the gore north of the X—Y line as that line was later located. The map annexed to the deed makes it evident that this was so. However, notwithstanding this erroneous assumption of ownership in the grantors of the land north of the X-Y line as now established, we agree with the Appellate Division that the intention was to reserve an easement over the ten-foot strip solely for the benefit of the uplands of the grantors, i. e., such lands of the grantors as were contiguous to the lake, the purpose being to continue the free access to the water which the grantors then lawfully had and which would have been barred by the conveyance of the strip if the easement were not reserved. Therefore, we agree the easement should not be construed to relate to lands of the grantors which did not thus abut the ten-foot strip.
For affirmance—Chief Justice Weieteaub, and Justices Bueling, Jacobs, Ebancis, Peoctoe and Hall—6.
For reversal—-Hone.